Citation Nr: 0812976	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 until January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision which denied the 
veteran's claim for an increased rating for PTSD. 

The veteran and his spouse presented testimony at a personal 
hearing in May 2006 at the RO before a Board Member.  A copy 
of the hearing transcript was placed in the claims folder.  
The Board notes that the veteran was informed in February 
2008 that the Acting Veterans Law Judge that conducted the 
hearing would not be able to render a decision on the appeal.  
Although the veteran was offered the opportunity to testify 
at another hearing, he declined and asked that the Board 
consider the case on the evidence of record.  

This claim was previously before the Board in November 2006, 
at which time it was remanded for additional development of 
the record. 


FINDING OF FACT

During the entire appeal period, the competent medical 
evidence of record indicates that the veteran's PTSD is 
productive of no more than disturbances of motivation, and 
mood, some panic, with difficulty in establishing and 
maintaining effective work and social relationships, and GAF 
scores indicating no more than moderate impairment.  


CONCLUSION OF LAW

The criteria for an increased rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's increased 
rating claim, a letter dated in August 2003 fully satisfied 
the duty to notify provisions elements 2, 3, and 4.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187; Pelegrini II.  In order to satisfy the first 
Pelegrini II element for an increased-compensation
 



claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements, as in this case, is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an August 2003 letter, which requested that he 
provide evidence describing how his disability had worsened.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of his VA examination performed in 2006, in 
association with this claim.  The veteran provided statements 
in which he details the impact of his disability on his 
family life, and provided hearing testimony in May 2006.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service-connected for PTSD.  As will be discussed below, PTSD 
is rated under Diagnostic Code 9411.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating the 
PTSD at issue (38 C.F.R. § 4.130, DC CODE 9411), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  The Board finds that no more 
specific notice is required of VA and that any error in 
notice is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life in a July 2006 letter, which was 
followed by a readjudication of his claim in an August 2007 
SSOC.  See Vazquez-Flores.  As to the fourth element, the 
July 2006 letter did provide notice of the types of evidence, 
both medical and lay, including employment records, that 
could be submitted in support of his claim.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met, and that notice 
deficiencies, if any, are harmless. 

In addition, with regard to the Court's position in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the veteran has been 
provided the criteria for rating his PTSD and an opportunity 
to submit additional evidence and argument on the matter of 
the appropriate disability rating.  See July 2006 VCAA 
letter.  Further, since the claim for an increased rating is 
being denied, no effective date will be assigned, so that 
issue is moot.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's VA and Vet 
Center records and reports of VA compensation examinations.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder and the veteran 
was afforded a Board hearing.  The Board, after careful 
review of the veteran's statements, service records, and 
medical records, has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  

Legal Criteria 

Disability evaluations - in general

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The veteran's PTSD is evaluated as 50 percent disabling.  The 
next-higher 70 percent rating criteria requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Treatment records from the Tulsa Vet Center reflect treatment 
for PTSD from 2003 through 2006.  In September 2003, he 
reported difficulty with intrusive thoughts and distressing 
memories.  In December 2003, he said he had become withdrawn 
and isolated himself more.  He also reported having a more 
restless and difficult sleep.  His symptoms remain generally 
the same in February 2004.  In April 2004, the veteran 
reported that his symptoms were exacerbated by concerns 
regarding the Iraq War.  The veteran's sleep difficulties 
continued.  In November 2005, the veteran was fearful of 
confined spaces and had to 'get away and walk around 
sometimes.'  In addition, the veteran reported in April 2006 
becoming more angry and tense at work colleagues.  

The veteran underwent a VA compensation examination in August 
2004.  At that time, the veteran's symptoms included chronic 
insomnia, persistent nightmares, flashbacks, increasing 
irritability, hypervigilance, increasing frustration, 
difficulty handling the news about the Iraq War, and startled 
response to various triggers that remind him of war.  These 
symptoms occurred as often as 2 or 3 times a week, lasting 
several hours.  He had an adequate ability to perform daily 
functions, and the veteran reported that he was working as a 
night shift supervisor since 2002.  He had not lost any time 
from work at this job and had fair relationships with his 
supervisor and co-workers.  The examiner observed that the 
veteran's appearance, behavior, and hygiene were appropriate.  
His orientation, communication, and speech were within normal 
limits.  Affect and mood were noted as abnormal with a 
depressed mood, although the depression did not affect the 
veteran's ability to function independently and effectively.  
The veteran did not report delusions, hallucinations, or 
panic attacks, and none were observed by the examiner.  The 
veteran was not suffering from obsessional rituals, or 
suicidal or homicidal ideations.  His thought processes were 
appropriate and his judgment was not impaired.  Memory was 
within normal limits, as was abstract thinking.  The examiner 
assigned a GAF score of 55 and found that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships because of his PTSD symptoms.  

The veteran was also treated at the Tulsa VA Outpatient 
Clinic from late 2005 through 2006.  In December 2005, he 
reported being edgy and that his sleep was not getting any 
better.  By January 2006, the veteran was experiencing 
dizziness and having panic due to a change in his medication.  
The veteran's symptoms had improved, but were still present 
in March 2006.  At an examination conducted in November 2006, 
the veteran's symptoms included anger, frustration, anxiety, 
and crying spells.  He reported sleep problems, including 
nightmares 2 to 3 times per week and that, while he was 
working at night, he was unable to sleep during the day.  He 
experienced panic.  Upon observation, the examiner described 
the veteran as neatly dressed with a normal gait.  He was 
upbeat and had a congruent affect, with intact thought 
processes and no delusions.  His speech was within normal 
limits, organized, and direct.  The veteran was oriented, 
having average intelligence and abstract ability.  No 
suicidal or homicidal ideations were present and the 
veteran's memory was good.  He was assigned a GAF score of 
65.  

The veteran underwent a VA examination in December 2006.  He 
reported having problems with his relationships at home, and 
didn't do things with his family like he used to, such as his 
daughter's school activities.  He had few hobbies or social 
functioning, although he spent time with kids who played ball 
and worked with youth in Bible studies.  He continued having 
sleep difficulties, demonstrated by roughly 4 hours of sleep 
a night, flashbacks twice a week, and nightmares twice a week 
which, although he didn't always remember, 'scared' him.  The 
veteran was anxious and depression, and had mood swings.  He 
was frustrated with his service-connected rating, 
particularly with being examined over and over and feeing 'no 
one understands him.'  When discussing this, he became 
emotional and tearful, and described himself as 'pissed off.' 
The veteran had missed roughly 1 month of work in the last 4 
years in his job as a night shift supervisor.  He was 
perceived as being angry with his staff due to his symptoms.  
The veteran's speech was goal oriented and there was no 
evidence of thought disorder or psychosis, although he 
reported that he sometimes hears things.  His behavior was 
found to be cooperative, and his mood was blunt, depressed, 
tearful at times, and angry.  The veteran's reality was 
grossly intact and his insight, judgment and reasoning 
appeared average.  There were no suicidal or homicidal 
ideations observed and a GAF of 55 was assigned.  Finally, 
the examiner diagnosed the veteran with a secondary diagnosis 
of depression secondary to PTSD.  

In sum, the Board does not find that the veteran's PTSD is 
consistent with the next higher 70 percent rating.  In 
reviewing the 70 percent criteria, the Board observes that 
the veteran has consistently appeared neatly dressed and 
cooperative.  He is able to function independently and does 
not suffer from suicidal or homicidal ideations, or obsessive 
rituals.  His speech is goal oriented and intact, and his 
judgment and reasoning are average.  The Board does note that 
the veteran has experienced increased depression and has 
reported difficulty in dealing with stressful situations, and 
difficulty in maintaining relationships.  He is, however, 
married and resides with his wife.  Further, he engages in 
social activities relating to his Church.  Finally, he 
continues to consistently maintain his employment as a 
supervisor.  As has already been established, the veteran 
lacks the majority of symptoms considered in the higher 
rating criteria.  Thus, the Board finds that, on the whole, 
the veteran's symptoms more accurately reflect an evaluation 
of 50 percent.  

In addition, the Board notes that the veteran was assigned 
GAF scores of 55 and 65.  The Board acknowledges that a GAF 
score is probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
the Board recognizes that the objective clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of the veteran's PTSD.  See 38 C.F.R. 
§§ 4.2, 4.6.  There is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF scores 
or objective clinical findings; they are commensurate with no 
more than his current rating.  

In conclusion, the Board finds that the evidence for the 
entire appeal period demonstrates symptoms consistent with 
the current 50 percent rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  After careful consideration, the Board 
finds that the preponderance of the evidence in this case 
falls against the claimant, making the benefit of the doubt 
rule inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


